DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	U.S. Provisional Patent Application 62/742,331, filed 10/6/2018, the entire content of each being incorporated herein by reference.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 02/18/2020. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 1, 22, 43, and 44 are objected to because of the following informalities:   
The limitation “amount of modification” used in claims 1, 22, 43, and 44 is unclear and vague. 
	Appropriate correction is required.


CLAIM INTERPRETATION

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for obtaining…, means for applying.., means for comparing…., means for modifying.., means for outputting.. in claim 44. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claim 43 is rejected under pre-AIA  35 U.S.C § 101 because the claimed inventions are directed to non-statutory subject matter as follow. 
In view of the specification (see paragraphs 0036, 0041, 0247 of U.S published application), applicant has provided evidence that applicant intends computer-readable storage medium to include transmission type media, a communication medium such as a signal or carrier wave,  and signal type media as such the claim is drawn to a form of energy.  The claims can be broadly interpreted to be signal per se. Hence, they are rejected as being directed to nonstatutory subject matter.
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim. The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated  January 26, 2010 and available on the USPTO public website athttp://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-44 are rejected under 35 U.S.C. 103(a) as being unpatentable by Norkin (US 2015/0146795A1) (hereinafter Norkin) in view of Norkin et al. (US 2013/0294525A1) (hereinafter Norkin2).
	Regarding claim 1, Norkin discloses a method of decoding video data (e.g. see Figs. 2-3: encoder & decoder; paragraphs 0174, 0175: decoder 60), the method comprising: obtaining a first reconstructed block of video data, wherein the first reconstructed block includes a first sample with a first value (e.g. see Fig. 3, paragraphs 0174, 0175: decoder for outputting the reconstructed block of pixel (e.g.sample); Fig. 20, paragraphs 0064, 0067, 0068: a block of pixels or filtering sample values of samples); 
	applying deblocking filtering to the first reconstructed block to create a deblocking filtered block (e.g. see abstract, Fig. 9, paragraphs 0030, 0066, 0069: a strong deblocking filter to obtain filtered pixel values; Fig. 17, paragraphs 0131, 0132: deblocking filter to obtain filtered pixel value; Fig. 3, paragraphs 0175, 0175: decoder for generating reconstructed data); 
(e.g. see abstract, paragraph 0030: a respective clipping parameter value defined based on a position of the pixel relative to a block boundary between two adjacent blocks of pixels; paragraph 0080: determining the value of clipping parameter based on the first pixel position); 
	comparing the first clipping value to an amount of modification (e.g. see paragraphs 0024, 0073: sample pixels are modified) to the first sample caused by the deblocking filtering (e.g. see paragraph 0030, 0062, 0064: comparing clipping parameter to the pixel of deblocking filter; Fig. 9, paragraphs 0066, 0070-0073: the clipping parameter values applied for strong deblocking filter; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100); 
	in response to the amount of modification to the first sample caused by the deblocking filtering being greater than the first clipping value (e.g. see paragraphs 0024, 0073: sample pixels are modified), modifying the first value by the first clipping value to determine a first filtered value for the first sample (e.g. see paragraph 0030, 0062, 0064: clipping parameter to modify the pixel of deblocking filter; Fig. 9, paragraphs 0066, 0070-0073; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100). 	
	outputting a deblocking filtered block of video data, wherein in the deblocking filtered block, the first sample has the first filtered value (e.g. see Fig. 3, paragraph 0175: the filtered block of pixels is output form the decoder 60; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100). 
	Norkin does not explicitly disclose determining a first clipping value for the first sample based on based on a size of the first reconstructed block.
	However, Norkin2 discloses determining a first clipping value for the first sample based on based on a size of the first reconstructed block (e.g. see paragraphs 0061, 0068, 0081: changing a clipping value based on the determined block size).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Norkin to add the teachings of Norkin2 as above, in order to provide improved filtering control for controlling deblocking filtering over block boundaries in a video frame (see paragraph 0001: Norkin2).
Regarding claim 2, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein the first filtered value is equal to the first value plus the first clipping value (e.g. see paragraphs 0009: clipped off to a threshold.+-.thr3; abstract, paragraph 0030, 0062, 0064: clipping parameter value and  the pixel of deblocking filter; Figs. 10, 11-12, 14-16: defining and calculating clipping parameter values; paragraphs 0078, 0082, 0088). 
Regarding claim 3, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein the first filtered value is equal to the first value minus the first clipping value (e.g. see paragraphs 0009: clipped off to a threshold.+-.thr3; abstract, paragraph 0030, 0062, 0064: clipping parameter value and  the pixel of deblocking filter; Figs. 10, 11-12, 14-16: defining and calculating clipping parameter values; paragraphs 0078, 0082, 0088). 
Regarding claim 4, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: determining the first clipping value for the first sample further based on a deblocking filtering mode for the first reconstructed block (e.g. see paragraphs 009, 0014, 0023: filtering mode; paragraphs 0061, 0062: two types or modes of filtering). 
Regarding claim 5, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein the first reconstructed block includes a second sample with a second value (e.g. see Fig. 3, paragraphs 0174, 0175: decoder for outputting the reconstructed block of pixel (e.g.sample); Fig. 20, paragraphs 0064, 0067, 0068: a block of pixels or filtering sample values of samples; also see paragraphs 0121, 0122: second and third samples), the method further comprising; determining a second clipping value for the second sample based on a location of the (e.g. see abstract, Fig. 9, paragraphs 0030, 0066, 0069: a strong deblocking filter to obtain filtered pixel values; Fig. 17, paragraphs 0131, 0132: deblocking filter to obtain filtered pixel value; Fig. 3, paragraphs 0175, 0175: decoder for generating reconstructed data); in response to an amount of modification to the second sample caused by the deblocking filtering being less than the second clipping value (e.g. see paragraphs 0024, 0073: sample pixels are modified), modifying the second value by the amount of modification to the second sample (e.g. see paragraphs 0121, 0122: second and third samples) to determine a second filtered value for the second sample (e.g. see paragraph 0030, 0062, 0064: clipping parameter to modify the pixel of deblocking filter; Fig. 9, paragraphs 0066, 0070-0073; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100); and wherein in the deblocking filtered block, the second sample (e.g. see paragraphs 0121, 0122: second and third samples) has the second filtered value (e.g. see abstract, Fig. 9, paragraphs 0030, 0066, 0069: a strong deblocking filter to obtain filtered pixel values; Fig. 17, paragraphs 0131, 0132: deblocking filter to obtain filtered pixel value; Fig. 3, paragraphs 0175, 0175: decoder for generating reconstructed data). 
	Norkin does not explicitly disclose determining a first clipping value for the first sample based on based on a size of the first reconstructed block.
	However, Norkin2 discloses determining a first clipping value for the first sample based on based on a size of the first reconstructed block (e.g. see paragraphs 0061, 0068, 0081: changing a clipping value based on the determined block size).
before the effective filling date of the claimed invention to modify the system disclosed by Norkin to add the teachings of Norkin2 as above, in order to provide improved filtering control for controlling deblocking filtering over block boundaries in a video frame (see paragraph 0001: Norkin2).
Regarding claim 6, Norkin and Norkin2 disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein a distance between the first sample and the boundary of the first reconstructed block is equal to a distance between the second sample and the boundary of the first reconstructed block, and wherein the first clipping value is equal to the second clipping value for the second sample (e.g. see paragraphs 0071, 0075, 0076: the clipping parameter value is a function of pixel position relative to the block boundary 2, i.e. a function of the distance between the pixel position and the block boundary 2; also see Figs. 11-13). 
Regarding claim 7, Norkin and Norkin2 disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein a distance between the first sample and the boundary of the first reconstructed block is different than a distance between the second sample (e.g. see paragraphs 0121, 0122: second and third samples) and the boundary of the first reconstructed block, and wherein the first clipping value is different than the second clipping value (e.g. see paragraphs 0071, 0075, 0076: the clipping parameter value is a function of pixel position relative to the block boundary 2, i.e. a function of the distance between the pixel position and the block boundary 2; also see Figs. 11-13). 
Regarding claim 8, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: determining that the deblocking filter is only applied to samples that are six or fewer samples removed from the boundary of the first reconstructed block (e.g. see abstract: a plurality of pixels or samples; paragraphs 0064, 0068: filtering sample values of samples or pixels). 
	Norkin does not explicitly disclose based on the size of the first reconstructed block.
	However, Norkin2 discloses based on the size of the first reconstructed block (e.g. see paragraphs 0061, 0068, 0081: changing a clipping value based on the determined block size).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Norkin to add the teachings of Norkin2 as above, in order to provide improved filtering control for controlling deblocking filtering over block boundaries in a video frame (see paragraph 0001: Norkin2).
Regarding claim 9, Norkin and Norkin2 disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being adjacent to the boundary of the first reconstructed block, determining that the first clipping value is equal to 6 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 10, Norkin and Norkin2 disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being one sample removed from the boundary of the first reconstructed block, determining that the first clipping value is (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13).. 
Regarding claim 11, Norkin and Norkin2 disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being two samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 4 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 12, Norkin and Norkin2 disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being three samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 3 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 13, Norkin and Norkin2 disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being four samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 2 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 14, Norkin and Norkin2 disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being five samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 1 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
	Regarding claim 15, it contains the limitations of claims 1 and 8, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 9 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 11 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 13 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 1 and 5, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 1 and 19, and is analyzed as previously discussed with respect to those claims.
Regarding claim 21, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see Fig. 2: encoder; paragraphs 0166, 0170-0173: encoding process). 
	Regarding claim 22, this claim is a device claim of a method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Norkin discloses one or more processors (see paragraph 0148, 0151, 0153), a memory (see paragraphs 0156, 0157, 0159), and a device (see Figs. 3-5, 7-8). 
Regarding claim 23, it contains the limitations of claims 2 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 24, it contains the limitations of claims 3 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 25, it contains the limitations of claims 4 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 26, it contains the limitations of claims 5 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 27, it contains the limitations of claims 6 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 7 and 26, and is analyzed as previously discussed with respect to those claims.
Regarding claim 29, it contains the limitations of claims 8 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 9 and 29, and is analyzed as previously discussed with respect to those claims. 
	Regarding claim 31, it contains the limitations of claims 10 and 29, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 32, it contains the limitations of claims 11 and 29, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 33, it contains the limitations of claims 12 and 29, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 34, it contains the limitations of claims 13 and 29, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 35, it contains the limitations of claims 14 and 29, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 36, it contains the limitations of claims 15 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 37, it contains the limitations of claims 16 and 36, and is analyzed as previously discussed with respect to those claims.
Regarding claim 38, it contains the limitations of claims 17 and 36, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 39, it contains the limitations of claims 18 and 36, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 40, it contains the limitations of claims 19 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 41, it contains the limitations of claims 20 and 40, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 42, it contains the limitations of claims 21 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 43, this claim is a computer-readable storage medium claim of a method version as applied to claim 1 above, wherein the computer-readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Norkin discloses a computer-readable medium (see paragraphs 0159), one or more processors (see paragraph 0148, 0151, 0153), and a memory (see paragraphs 0156, 0157, 0159; also see Figs. 3-5, 7-8).
	Regarding claim 44, this claim is an apparatus comprising means-plus-function claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Norkin discloses one or more processors (see paragraph 0148, 0151, 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486